
	

114 HR 2333 RH: To authorize the Secretary of the Interior to acquire certain property related to the Fort Scott National Historic Site in Fort Scott, Kansas.
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 643
		114th CONGRESS
		2d Session
		H. R. 2333
		[Report No. 114–820]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2015
			Ms. Jenkins of Kansas introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			November 14, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 14, 2015
		
		
			
		
		A BILL
		To authorize the Secretary of the Interior to acquire certain property related to the Fort Scott
			 National Historic Site in Fort Scott, Kansas.
	
	
 1.Authorization to acquire Lunette BlairThe Act entitled An Act to authorize establishment of the Fort Scott National Historic Site, Kansas, and for other purposes., approved October 19, 1978 (Public Law 95–484) is amended—
 (1)in the first section, by striking : Provided, that the buildings so acquired shall not include the structure known as Lunette Blair; and (2)in section 2—
 (A)by striking Sec. 2. When and inserting the following:  2.Establishment (a)In generalWhen; and
 (B)by adding at the end the following:  (b)Boundary modificationThe boundary of the Fort Scott National Historic Site established under subsection (a) is modified as generally depicted on the map referred to as Fort Scott National Historic Site Proposed Boundary Modification, numbered 471/80,057, and dated February 2016.
 (c)Land acquisitionThe Secretary of the Interior is authorized to acquire land and interests in land within the boundaries of the Fort Scott National Historic Site by donation or exchange only. The Secretary may not acquire by condemnation any land or interests in land within the boundaries of the Fort Scott National Historic Site. No private property or non-Federal property shall be included within the boundaries of the Fort Scott National Historic Site without the written consent of the owner of such property.
 (d)No buffer zone createdNothing in this Act, the establishment of the Fort Scott National Historic Site, or the management plan for the Fort Scott National Historic Site, shall be construed to create a buffer zone outside of the Fort Scott National Historic Site. That activities or uses can be seen, heard or detected from areas within the Fort Scott National Historic Site shall not preclude, limit, control, regulate, or determine the conduct or management of activities or uses outside of the Fort Scott National Historic Site..
				
	
		November 14, 2016
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
